                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 ALFWEAR, INC.,                                            MEMORANDUM DECISION AND
                                                           ORDER GRANTING IN PART
                            Plaintiff,                     DEFENDANTS’ MOTION FOR
 v.                                                        AMENDMENT OF AMENDED
                                                           SCHEDULING ORDER
 MAST-JÄGERMEISTER US, INC., and
 OPERMANWEISS, LLC.                                        Case No. 2:17-cv-936 TC DBP

                            Defendants.                    District Judge Tena Campbell

                                                           Magistrate Judge Dustin B. Pead

        This matter is referred to the undersigned from District Judge Tena Campbell. (ECF No.

46.) Before the court is Defendants’ Motion for Amended Scheduling Order. (ECF No. 66.)

Defendants seek an extension of time due to the unfortunate and unexpected passing of

Defendants’ former lead counsel, Conrad S. Kee, on October 13, 2019. As set forth below the

court will grant the request in part and enters an amended schedule. 1

                                               BACKGROUND

        This case involves the alleged infringement and dilution by Defendants of Plaintiff

Alfwear, Inc.’s federal trademarks on its outdoor clothing and accessories. Plaintiff manufactures

and sells outdoor clothing and accessories under the brand name KÜHL (cool in German).

Plaintiff asserts Defendants infringed their trademarks based on the use of the German word

KÜHL in certain materials.

        On October 13, 2019, Defendants’ former lead counsel, Conrad S. Kee of the Jackson

Lewis law firm, unexpectedly passed away in Helsinki, Finland at the age of 57, while traveling


1
  Pursuant to DUCivR 7-1(f), oral argument is unnecessary and the court will determine the motions on the basis of
the written papers.
to meet his children for vacation. Mr. Kee was the Office Managing Principal for Jackson Lewis’

Salt Lake City office and “the only attorney with the requisite experience to handle this matter.”

(ECF No. 66 p. 7.) Mr. Kee “directed all case strategy, discovery efforts, motion practice, and

trial preparation” for Defendants in this case. Id. Defendants’ current remaining counsel aver that

they lack the experience to adequately represent Defendants and have sought to assist

Defendants in obtaining new counsel. A conditional acceptance of representation by the new

firm Gordon & Rees LLP has been obtained. The acceptance is based in part on the outcome of

this motion.

       The operative Amended Scheduling Order set forth deadlines anticipating an eight-day

jury trial that is currently set for February 24, 2020. (ECF No. 61.) Some of these deadlines

include: expert disclosure counter reports due on October 30, 2019; a dispositive motion deadline

of November 29, 2019; and a November 29, 2019 deadline for filing partial or complete motions

to exclude expert testimony. (ECF No. 61.) The day following the discovery of Mr. Kee’s

unexpected passing by Jackson Lewis, Plaintiff’s counsel agreed to a 30-day extension of the

expert disclosures and expert discovery cutoff. Defendants now seek to vacate the prior operative

scheduling order and request “setting new fact and expert discovery and pre-trial deadlines that

will allow Defendants’ proposed counsel time to get up to speed, serve Defendants’ expert

disclosures, file any dispositive and potentially dispositive motions or motions addressing expert

discovery, and, if necessary, conduct additional fact and expert discovery.” (ECF No. 66 p. 14.)




                                                 2
                                           DISCUSSION

        Rule 16(b)(4) of the Federal Rules of Civil Procedure provides that “A schedule may be

modified only for good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). “In

practice, this standard requires the movant to show the ‘scheduling deadlines cannot be met

despite [the movant’s] diligent efforts.’” Gorsuch, Ltd., B.C. v. Wells Fargo Nat. Bank Ass'n, 771

F.3d 1230, 1240 (10th Cir. 2014) (citation omitted); see also Tesone v. Empire Mktg. Strategies,

2019 WL 5850395, at *4-5 (10th Cir. 2019) (setting forth the standards for good cause). “Good

cause” also “obligates the moving party to provide an adequate explanation for any delay.”

Husky Ventures, Inc. v. B55 Invs., Ltd., 911 F.3d 1000, 1020 (10th Cir. 2018) (quotations

omitted). Carelessness and a mere failure by counsel to proceed promptly with the normal

discovery process and trial preparation are not compatible with finding good cause. See Tesone,

2019 WL 5850395, at *5-6 (citing cases).

        “[T]rial courts have considerable discretion in determining what kind of showing satisfies

this ... good cause standard.” 3 James Wm. Moore, Moore's Federal Practice - Civil § 16.14[1][b]

(3d ed. 2019). In making this determination, “the factor on which courts are most likely to focus

... is the relative diligence of the lawyer ... who seek[s] the change.” Id. “ ‘[G]ood cause’ is likely

to be found when the moving party has been generally diligent, the need for more time was

neither foreseeable nor its fault, and refusing to grant the continuance would create a substantial

risk of unfairness to that party.” Id.

        Defendants have made the good cause showing required under Rule 16. The passing of

Mr. Kee was not foreseeable nor the fault of Defendants. Defendants have been diligent in

seeking new counsel and refusing a continuance will create an unfair disadvantage to

Defendants. Plaintiff argues it will be prejudiced by allowing a continuance, alleging the




                                                   3
resulting prejudice is “incalculable if the trial is pushed back six months – or longer – and

discovery is reopened, solely to accommodate the schedule of Defendants’ proposed counsel and

their desire to relitigate and delay this case.” (ECF No. 67 p. 10.) The court is not entirely

persuaded by Plaintiffs position. Presuming Plaintiff prevails at trial, additional financial

damages could be calculated. The “irreparable damage” Plaintiff asserts is unsupported in its

opposition and in any event, appears compensable on the record before the court.

       The court, however, is persuaded that fact discovery should not begin anew. The fact

discovery deadline was February 1, 2019, (ECF No. 47.) and notwithstanding some additional

stipulations by the parties to move certain deadlines, the fact discovery deadline was not

changed. The record does demonstrate that the parties have been producing information in

response to fact discovery requests after that deadline, but that does not mean that fact discovery

should be reopened for new requests. Fact discovery had long since concluded when Mr. Kee

passed away and Defendants do not demonstrate good cause to move that deadline.

       Having found good cause for the delay due to the death of Defendants’ lead counsel and

Defendants diligence in seeking new counsel, the court enters the following amended deadlines,

which also take into account the court’s requirements for time between the deadline for

dispositive motions and trial:

       Expert Disclosures and Reports: 3/06/20

       Last day for expert discovery: 3/20/20

       Deadline for filing dispositive or potentially dispositive motions: 4/17/20

       Deadline for filing partial or complete motions to exclude expert testimony: 4/17/20

       Rule 26(a)(3) Pretrial Disclosures

               Plaintiff: 7/10/20




                                                  4
            Defendant: 7/24/20

     Special Attorney Conference on or before: 8/7/20

     Settlement Conference on or before: 8/7/20

     Final Pretrial Conference: 8/31/20 at 3:00 p.m.

     Jury Trial: 8-day jury trial starting 9/21/20 at 8:30 a.m.

                                            ORDER

     Defendants’ Motion for Amendment of Amended Scheduling Order is therefore

GRANTED IN PART.



              DATED this 18 December 2019.




                                            Dustin B. Pead
                                            United States Magistrate Judge




                                                5
